Title: To Thomas Jefferson from Thomas Munroe, 24 February 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Superintendts. Office, 24 Feby 1805.
                  
                  Indisposition has prevented an earlier attention to the claim of Mr. Ab: Ritchie as administrator acting under the Will of the late Chas. Beatty, to a portion of land said to take in a part of the Presidents house. The letter of Mr Ritchie being the first direct notification of such a claim which has come to my knowledge, I submit to the Executive such information as I possess on the subject.
                  On the location of the site for the City of Washington as the permanent seat of the Federal Government, most of the proprietors of Lands included within its limits conveyed their property therein, in Trust to Thomas Beall of George and Mr. M. Gantt, for the purposes and on the trusts therein specified; among which purposes, it was declared, that the Streets, and such squares or portions of ground as the President of the United States might appropriate for public purposes, should be transferred to the U.S. for ever by the trustees, payment therefor, being made to the proprietor of the land so appropriated, other than streets at the rate of 25£. per acre, out of the proceeds of the sales of other Lots and squares given up by the proprietors as a donation, and directed to be sold. Some of the proprietors, either from imbecility, or other causes, not having made such deeds of trust, it became desireable to place all the lands within the City on the same footing, and prevent dispute as to the title derived to the United States and purchasers, from these causes. Application was therefore made to the Legislature of Maryland; and at the session of 1791 there was passed, an Act for that and other purposes—entitled, “An act concerning the territory of Columbia and the City of Washington.”
                  On this Act of Assembly, and the Deeds of Trust from the Original proprietors, have the Public and Commissioners heretofore rested their titles to property in the City of Washington. By it, must the claim of Mr Beatty be tested, when made to property selected for, or appropriated to the use of the United States,—or, laid off into lots and sold by the public as a donation agreeably to the deeds of trust.
                  A Reference to the said Act, Chap. 45, & sectn. 3, will shew that all the lands in said City are subjected to the same terms, and on the same trusts, as those conveyed by the owners thereof to the trustees; as also, is all the lands belonging to the state of Maryland at the time. Under one or other of which descriptions the lands claimed by Colo. Beatty must be included.
                  The 5th. section of the Act expressly declares “That all the squares, lots pieces and parcels of land within the said City, which have been or shall be appropriated for the use of the United states, and also, the Streets, shall remain and be for the Use of the United States; and all the lots and parcels, which have been or shall be sold to raise money as a donation as aforesaid, shall remain and be to the purchasers according to the terms and conditions of their respective purchase; and purchases and Leases from private persons, claiming to be proprietors, and having, or those under whom they claim having, been in possession of the lands purchased or leased in their own right, five whole Years next before the passing of this Act, shall be good and effectual for the estate and on the terms and Conditions of such purchases and leases respectively, without impeachment and against any contrary title now existing: but if any person hath made a conveyance, or shall make a conveyance or lease of any lands within the limits of the said City, not having a right and title so to do, the person who might be intitled to recover the land under a contrary title now existing, may either by way of ejectment against the tenant, or in an Action for money had and received for his Use against the bargainor or Lessor, his Heirs &ca. as the case may require, recover all money received by him for Squares pieces or parcels appropriated for the Use of the United States, as well as for lots or parcels sold and rents received by the person not having title as aforesaid, with interest from the time of the receipt”:—
                  The first of these sections subjecting the lands claimed by Mr. Beatty to the terms of the deeds of trust; and the latter section, confirming the title of the U.S. to the Appropriations, seems effectually to silence any claim against the United States. And farther, as the purchase money of 25£, per acre, has been paid to Mr. Burnes the proprietor in possession, as it is believed for a great many Years previous to the Act of 1791, the said 5th. section confirms the title of the United States to the Presidents Square, by purchase; directing the mode of recovering the purchase money from the prior claimants to whom it might be paid by the Commissioners: to wit,—the representatives of Mr. Burnes.
                  Notwithstanding the length of time this claim of Mr. Beattys is supposed to have had existance; to lands in the City, the location of them has never been made known to the Commissioners, Myself or the surveyors; nor, have there ever been claims of the kind now made, exhibited on the division of the Lots between the Commissioners and David Burnes the supposed legal proprietor.
                  I have the honor to be Sir, Your Obedt. Servt
                  Thomas Munroe 
                  
                  
                     
                  
               